Exhibit 10.72

 

To:

SI Investment Limited Liability

Company & Co. KG

Attn. Hollis O’Brien

Louis-Braille-Str. 5

01099 Dresden

Germany

 

Sunnyvale, 31 October 2003

 

Buy-in Agreement

 

Dear Mrs. O’Brien:

 

SI Investment Limited Liability Company & Co. KG (“Partnership”) is currently
involved in the initial stages of a project pursuant to which it will use and
develop to the industrial production stage semiconductor manufacturing
technology and produce 300 mm silicon wafers, in particular, for microprocessors
(the “Project”).

 

1.

 

Advanced Micro Devices, Inc. (“AMD”) has entered into several agreements with
third parties for various economic and technical studies relating to the
feasibility of the Project. In addition, AMD has engaged third parties to advise
and assist, inter alia, in negotiating (i) with the German federal and Free
State of Saxony governments and the EU regarding, in particular, investment
allowances, grants, loan guarantees and other subsidies, (ii) with the Free
State of Saxony and M+W Zander Facility Engineering GmbH regarding the support
of the Project by such two parties, and (iii) the financing of the Project with
the respective banks involved. Partnership has expressed an interest in securing
the above-mentioned services pertaining to the Project, as well as the results
of the various studies performed by third parties.

 

In consideration of Partnership’s reimbursement of prior costs incurred by AMD
in obtaining the services and studies set forth below (plus VAT, if applicable,
at the prevailing rate; such reimbursement being payable within 30 days after
receipt of a respective invoice from AMD), AMD will transfer to Partnership the
following:

 

a) the right to co-use the results of the services provided by Arthur D. Little
GmbH in connection with a due diligence study of the Project, provided that this
right is first granted by the Free State of Saxony to AMD Inc. or, at AMD Inc.’s
request, directly to SI Investment Limited Liability Company & Co. KG;



--------------------------------------------------------------------------------

b) the right to use the results of the services provided by Dresdner Bank AG as
the financial advisor in connection with the Project, in particular with respect
to the financing of the Project, in part, by a syndicated bank loan with the
participation of Dresdner Bank, and the negotiations with the German and Saxony
State Governmental Agencies in connection with investment grants and
governmental loan guarantees to be granted for the Project;

 

c) the right to use the results of the services provided by the technical
appraiser Emerald Technology Valuations LLC and the building appraisor
(Angermann GlobalProperty Alliance GmbH);

 

d) the right to use the results of the services provided by Price Waterhouse
Coopers in connection with the application for the granting of a Federal / State
Guarantee;

 

e) the right to use the results of the consulting services provided by McKinsey
& Co. in connection with the Project;

 

f) the right to use the results of the services provided by O’Melveny & Myers
LLP in connection with the Project, in particular in connection with the
drafting, negotiating and execution of finance, project and other documents
relating to the Project;

 

g) the right to use the results of the services provided by Nörr Stiefenhofer
Lutz in connection with the Project, in particular in connection with the
drafting, negotiating and execution of finance, project and other documents
relating to the Project;

 

h) the right to use the results of the services provided by Baker & McKenzie in
connection with the Project, in particular in connection with the drafting,
negotiating and execution of finance, project and other documents relating to
the Project;

 

i) the right to use the results of the services provided by Gleiss Lutz in
connection with the Project, in particular in connection with the drafting and
negotiating of the EU-notification and applications for investment grants,
investment allowances and the Federal/State guarantee, and,

 

2



--------------------------------------------------------------------------------

j) the right to use the results of the services provided by Ernst & Young in
connection with the Project, in particular in connection with the drafting,
negotiating and execution of finance, project and other documents relating to
the Project, particularly the tax and accounting aspects of such documents.

 

AMD makes available to Partnership all of the documentation reflecting the
planning results and AMD will ensure that any supporting information relating
thereto will be made available to Partnership by appropriate means.

 

AMD will further cause any third party to make available their results relating
to the Project to Partnership and AMD hereby expressly assigns any claim it may
have against such third party to Partnership. Partnership hereby accepts such
assignment.

 

2.

 

In addition to the reimbursement provided for under Section 1 above, Partnership
shall reimburse AMD for any other out-of-pocket costs (plus VAT, if applicable,
at the prevailing rate; such reimbursement being payable within 30 days after
receipt of the respective invoice from AMD) incurred by AMD in connection with
the Project (including travel and other costs, but excluding salaries, related
withholding taxes and employee benefit costs for AMD employees who are assigned
to furnish services, and without any allocation of AMD’s general and
administrative costs) in furnishing services to Partnership which are necessary
or appropriate in connection with the Project. This shall also include costs
incurred by AMD for reimbursement of the costs for services received from the
law offices Clifford Chance Pünder in connection with the Project, in particular
in connection with the drafting, negotiating and execution of finance, project
and other documents relating to the Project.

 

This agreement shall cover the reimbursement of costs for services rendered
until the date of the taking effect of the Fab X Management Services Agreement
between the Partnership, AMD, SI Investment Holding GmbH and AMD Saxony Limited
Liability Company & Co. KG, irrespective of whether they have been invoiced
before or after such date. Any reimbursement of costs incurred by AMD or its
affiliates in connection with the Project after said date shall be dealt with in
one or more additional agreements to be entered into between the Partnership as
service recipient and AMD and/or its affiliates as service provider.

 

If you are in agreement with the foregoing terms and conditions, please confirm
by signing the duplicate of this letter attached hereto, whereby, the letter
shall constitute an agreement between AMD and Partnership which shall be
governed by German law. The jurisdiction for any legal proceeding arising from
this agreement shall be Dresden.

 

3



--------------------------------------------------------------------------------

Sincerely,

 

Advanced Micro Devices, Inc.

  

Accepted and agreed to:

/s/ Tom McCoy                

--------------------------------------------------------------------------------

  

/s/ Hollis O’Brien                

--------------------------------------------------------------------------------

By: Tom McCoy

  

SI Investment Limited Liability

Title: Senior Vice President

  

Company & Co. KG,

and General Counsel

  

represented by: SI Investment

    

Management LLC

    

By: Hollis O’Brien

    

Title: Manager

Date: 31 October 2003

  

Date: 31 October 2003

 

4